


110 HR 1184 IH: To increase community service by students at risk of

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1184
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Ms. Watson introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To increase community service by students at risk of
		  education failure and thereby reduce youth and gang violence.
	
	
		1.Short titleThis Act may be cited as the At-Risk
			 Youth Protection Act of 2007.
		2.Grants to reduce
			 youth and gang violence
			(a)Grants to
			 SEAs
				(1)In
			 generalThe Secretary of Education may make grants to State
			 educational agencies for the purpose of making subgrants to alternative schools
			 or programs that agree to implement a community service requirement and thereby
			 reduce youth and gang violence.
				(2)ApplicationTo
			 seek a grant under this section, a State educational agency shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
				(b)Subgrants to
			 alternative schools or programs
				(1)In
			 generalA State educational agency receiving a grant under this
			 section shall use the grant to make subgrants to alternative schools or
			 programs that agree to require each secondary school student enrolled in the
			 school or program—
					(A)to perform not
			 less than 100 hours of community service each school year; and
					(B)to receive training
			 or counseling on conflict resolution as a prerequisite to performing such
			 community service.
					(2)ApplicationTo
			 seek a subgrant under this section, an alternative school or program shall
			 submit an application to the State educational agency at such time, in such
			 manner, and containing such information as the Secretary may require.
				(c)DefinitionsIn
			 this section:
				(1)The term
			 alternative school or program means a public school or program
			 designed to address student needs that typically cannot be met in regular
			 schools because the student is at risk of education failure (as indicated by
			 poor grades, truancy, disruptive behavior, pregnancy, or similar factors
			 associated with temporary or permanent withdrawal from school).
				(2)The term community service
			 means a method of service learning—
					(A)under which the
			 student involved learns and develops through active participation in
			 thoughtfully organized and adult-supervised service that—
						(i)is
			 conducted in, and meets the needs of, a community;
						(ii)is
			 coordinated with the student’s alternative school or program, and with the
			 community; and
						(iii)helps foster
			 civic responsibility; and
						(B)that—
						(i)is
			 integrated into and enhances the academic curriculum of the student, or the
			 educational components of the community service program in which the student is
			 enrolled; and
						(ii)provides
			 structured time for the student to reflect on the service experience.
						(3)The term
			 institution of higher education has the meaning given to that term
			 in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
				(4)The term
			 secondary school has the meaning given to that term in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
				(5)The term
			 Secretary means the Secretary of Education.
				(6)The term State educational
			 agency has the meaning given to that term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
				3.Community service
			 deduction
			(a)In
			 generalPart VI of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 (relating to itemized
			 deductions for individuals and corporations) is amended by inserting after
			 section 181 the following new section:
				
					182.Community
				service deduction
						(a)Allowance of
				deductionIn the case of a business, there shall be allowed as a
				deduction an amount determined in accordance with subsection (b).
						(b)Amount of
				deductionIn the case of a business, the amount determined under
				this subsection, with respect to a taxable year, is the sum of—
							(1)$750 per 100 hours
				of community service completed by a qualified student through such business
				during such taxable year, plus
							(2)$2,000 per
				qualified employee employed through such business.
							(c)Dollar
				limitationIn the case of a
				business, the amount determined under subsection (b)(1), with respect to each
				qualified student completing hours of community service through such business,
				shall not exceed $1,500.
						(d)DefinitionsFor
				purposes of this section, with respect to a taxable year—
							(1)Qualified
				studentThe term
				qualified student means a student enrolled in an alternative
				school or program (as defined in section 2(c) of the At-Risk Youth Protection
				Act of 2007) who performs community service through a place of business located
				not more than 20 miles from the location of the student’s alternative school or
				program in order to comply with such school or program’s community service
				requirement.
							(2)Qualified
				employeeWith respect to a
				business, the term qualified employee means a graduate of an
				alternative school or program (as defined in section 2(c) of the At-Risk Youth
				Protection Act of 2007) who completes 1 year of employment through such
				business during such taxable year.
							(3)Community
				serviceThe term
				community service has the meaning given to such term in section
				2(c) of the At-Risk Youth Protection Act of 2007.
							(e)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this section and to ensure that the community service completed by a qualified
				student through a business that is allowed a deduction under subsection (a)
				meets the requirements described in section 2(c) of the At-Risk Youth
				Protection Act of
				2007.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for part VI of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 181 the following new item:
				
					
						Sec. 182. Community service
				deduction.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
